PER CURIAM.
A judgment for the defendant on a motion for judgment on the pleadings under Rule 1.140(c), RCP, 30 F.S.A., may not be granted on the basis of allegations in the defendant’s answer where no reply is required because such allegations are deemed denied, Miller v. Eatmon, Fla.App.1965, 177 So.2d 523. For this reason, we affirm the order of the trial court denying defendant’s motion for judgment on the pleadings.
Affirmed.
McCAIN and REED, JJT., concur.
CROSS, C. J., concurs in conclusion.